Citation Nr: 1816148	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sleeping problems.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected left and right knee disabilities.

5.  Entitlement to service connection for headaches, to include as secondary to a psychiatric disorder. 

6.  Entitlement to an increased rating in excess of 20 percent for left parapatellar pain syndrome secondary to Osgood-Schlatter's disease. 

7.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right patella.

8.  Entitlement to VA compensation, under the provisions of 38 U.S.C. § 1151, for dissecting cellulitis and chronic skin disorders of the face; neck; chest, and, lower extremities following surgeries at VA Medical Centers in November 1998 and October 2006. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO denied the Veteran's claim of entitlement to VA compensation, under the provisions of 38 U.S.C. § 1151 for hidradenitis suppurativa following surgery at a VA Medical Center (VAMC).  The RO also continued 20 and 10 percent disabling ratings assigned to the service-connected left and right knee disabilities, respectively.  The Veteran appealed this rating action to the Board. 

In August 2010, the Veteran testified before the undersigned at a hearing at the above-cited RO.  A transcript of that hearing has been associated with the record. 

In a March 2015 decision, the Board denied the 1151 claim and increased rating claims for the right and left knees currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court vacated the Board's March 2015 decision, and remanded the matters for readjudication in compliance with directives specified in its decision. 

This appeal also stems, in part, from July 2015 and September 2016 rating actions issued by the above RO.  By these rating actions, the RO denied service connection for an acquired psychiatric disorder; obstructive sleep apnea; hypertension and headaches (July 2015 rating action); and, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a low back disability (September 2016 rating action).  

Regarding the Veteran's claims for service connection for an acquired psychiatric disorder and headaches, medical reports have related the Veteran's depressive disorder to his service-connected left and right knee disorders and that his depressive disorder had caused and/or aggravated his headaches.  (See July and December 2016 reports, prepared by H.H.-G., Ph.D. and H.S., M.D.).  Thus, liberally construing the claims for service connection for an acquired psychiatric disorder and for headaches, the Board has recharacterized these claims to accurately reflect both the direct and secondary theories of entitlement. 

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  (See VA physicians' May 2012 and March 2014 reports, reflecting that the Veteran was unemployable, in part, due to his service-connected left and right knee disabilities).  The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

Regarding the 1151 claim on appeal, the Board notes that the RO denied this claim in a September 2004 rating action.  In that rating action, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of keloids (claimed as scalp and skin problem from dermatology surgery) because the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability that was a result of VA care in 1998.  Within a year of issuance of the September 2004 rating action, VA treatment reports were received into the record and reflect that the Veteran has been diagnosed with a variety of skin disorders, such as cystic acne; pruritus, and, follicular occlusion.  These treatment reports are relevant to the 1151 claim because they show that the Veteran developed new skin disorders since the 1998 VA biopsy.  Thus, the Board finds that VA received new and material evidence within a year of issuance of the September 2004 RO denial.  Accordingly, de novo review of the 1151 claim is appropriate in the instant appeal and new and material evidence is not required.  See 38 C.F.R. § 3.156(b) (2017).

Finally, in October 2017, VA received additional evidence from the Veteran's attorney in support of the claims for service connection for a psychiatric disorder and headaches, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 U.S.C.A. § 20.1304 (2017).

In January 2018, the Board sent the Veteran a letter requesting that he clarify representation.  He was notified that if he took no action within 30 days his attorney would continue to represent him on all issues on appeal.  No further correspondence or action from the Veteran was received.  

The claims for service connection for a depressive disorder, to include as secondary to the service-connected right knee disability, and headaches, to include as secondary to a depressive disorder, and the 1151, increased rating, and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A preponderance of the evidence of record fails to establish that the Veteran currently has a sleep disorder or had such at any time during the appeal period.

2.  In a November 2008 final rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for a low back disability and hypertension.

3.  The evidence received since the final November 2008 decision, wherein the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for a low back disability and hypertension, is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The November 2008 rating decision, wherein the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disability, is final and binding based on the evidence then of record.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  New and material evidence has not been received to reopen a previously denied claim for service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The November 2008 decision, wherein the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for hypertension, is final and binding based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.1103 (2017).

5.  New and material evidence has not been received to reopen a previously denied claim for service connection hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Merits Analysis

A. Service Connection Claims-Sleep Disorder 

The Veteran seeks service connection for a sleep disorder.  After a brief discussion of the laws and regulations governing direct and secondary service connection claims, the Board will analyze the merits of the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep disorders are not included in the recognized list of qualifying chronic diseases.  Thus, the theory of continuity of symptomatology is not applicable with respect to the claim for service connection for a sleep disorder. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.§ 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran seeks service connection for a sleep disorder.  The Board will deny the claim for service connection for a sleep disorder because the preponderance of the evidence of record is against a finding that he currently has a sleep disorder.  In short, the Board finds that the preponderance of the evidence of record does not support a present diagnosis.  There is no evidence in the private or VA treatment records, Social Security Administration (SSA) records, or VA examination reports indicating a diagnosed sleep disorder.  The Veteran has not been found to have a sleep disorder, other than the sleep-related symptoms of his service-connected depressive disorder.  

The Veteran does not have a diagnosed a sleep disorder, the first element of Hickson is not met and the claim for service connection for a sleep disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  

Consideration has been given to the Veteran's personal assertion that he has sleeping problems and that they had their onset in service or are a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A sleep disorder disability is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms, such as having had difficulty sleeping; however, there is no indication that he is competent to etiologically link any of his sleeping problems and symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for a sleep disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence of record is against the claim for service connection for a sleep disorder, and it is denied. 

B. New and Material Claims-Low Back Disability and Hypertension

The Veteran seeks to reopen previously denied claims for service connection for a low back disability and hypertension.  The Board will discuss each disability separately after a general discussion of the laws and regulations governing new and material claims. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the United States Court of Appeals for Veterans Claims (Court) stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The most recent and final denial of the claims for service connection for a low back disability and hypertension was in November 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.

i) Low Back Disability

The Board finds that new and material evidence has not been received to reopen a previously denied claim for service connection for a low back disability. 

In July 1989, the RO denied a claim for a low back disability.  The Veteran appealed this decision to the Board.  In a March 2003 decision, the Board denied service connection for a low back disability.  The Board's March 2003 decision is final.   See 38 U.S.C. § 7104.  The Veteran subsequently applied to reopen the claim and in November 2008, the RO determined that new and material evidence had not been presented to reopen the claim.  The November 2008 rating decision became a final and binding determination because no notice of disagreement (NOD) or new and material evidence was received within one year of the date on which notice of the decision was issued in December 2008.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  (Parenthetically, the Board notes that the Veteran indicates in a December 2008 statement to VA that he wished to appeal the December 2008 rating action.  In a January 2009 letter to the Veteran, the RO requested that he clarify the exact disabilities that he disagreed with in its November 2008 rating action.  The RO informed him that he had up to one year from December 5, 2008, the date of the rating decision letter, to submit the information and evidence necessary to substantiate his claims.  The RO included VA Form 21-4138, Statement in Support of Claim with the January 2009 letter.  The Veteran did provide any further clarification with respect to the issues that he disagreed with in the November 2008 rating action as requested by the RO.  Thus, the November 2008 rating action became final.)  

In July 2016, the Veteran filed to reopen the previously denied claim for service connection for a low back disability.  In September 2016, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed this rating action to the Board. 

At the time of the RO's November 2008 decision, the evidence included the Veteran's service treatment records, which were devoid of any subjective complaints or clinical findings referable to the low back.  A November 1988 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  On a November 1988 Report of Medical History report, the Veteran denied having had recurrent back pain.  

Also of record in 2008 were VA and private treatment reports, dated between 1989 and 2006.  These reports pertinently reflect that when the Veteran was seen at a VA clinic in September 1992, he complained of low back pain.  A diagnosis with respect to the lumbar spine was not recorded at that time. The additional reports show treatment for low back pain.  X-rays of the lumbar spine, performed in March 1999, were noted to have been normal.  When examined by VA in June 1999, the Veteran reported having injured his back in 1994.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) with bulging discs.  In August 1999, a VA clinician diagnosed the Veteran as having lumbar radiculopathy.  A private magnetic resonance imaging scan (MRI) of the lumbar spine, performed in October 1999, revealed right, paracentral disc herniation into the L5-S1 level.  

A March 2000 hearing transcript reflects that the Veteran testified, in part, that he took pain medicine for his back, and that he had had problems finding employment for light work due to his back and knee pain.  The Veteran also testified that he had pain in his back during service as a result of having carried a 70-pound ruck sack.  He stated that he was told that he had a back strain, was issued pain medicine and told to "keep moving."  He also stated that he had received a profile for his knees, but not his back.  The Veteran testified that he had had back pain and problems since service discharge, but that he had not received treatment until December 1994, when he was found to have had a bulging disc.  The Veteran maintained that he had received physical therapy for his lumbar spine, but that surgery was not an option and that steroid injections did not help.

In addition, VA treatment reports, dated in July and October 2001, reflect that in July 2001, the Veteran reported having "sustained a herniated disc in 1994 [due to a] job related injury."  He complained of chronic knee and back pain.  When seen at a VA clinic in October 2001, he indicated that he had injured his back while getting out of bed, as his back started to hurt when he stood up.  He denied any falls or other injuries to the back.  He also denied leg pain, foot drop, or bladder control problems.  The Veteran requested a statement for his job, as he had taken time off from work due to his history of chronic back pain.  He also related that he used pain medication or warm heat for back pain.  After an examination of the lumbar spine, the examining clinician entered a diagnosis of a history of chronic low back pain.  

The Veteran received another VA examination in March 2002.  The report indicates that he related that he had bilateral knee problems in service due to patellofemoral joint problems and Osgood-Schlatter disease, and that he was discharged secondary to knee problems, "as he was unable to stay fit."  The Veteran reported that he sustained a back injury in 1994, while picking up a heavy load at a civilian job, with an immediate onset of low back pain.  He also reported that an MRI study at that time revealed a herniated disc.  He complained of daily low back pain, which was mainly localized to his back, with some symptoms in the anterior portions of his bilateral thighs.  He denied surgeries, but reported an epidural injection approximately a year and a half earlier without relief.  The examiner noted that a review of the Veteran's medical records was negative for complaints of back pain while in service, despite his reports that he had intermittent back pain associated with carrying a backpack.  

The March 2002 VA examiner also reviewed the October 1999 MRI and a 1999 X-ray, which revealed a normal lumbar spine with maintained intervertebral disc heights and no evidence of degenerative changes.  An X-ray of the lumbosacral spine performed during the March 2002 examination showed normal lumbar vertebrae and an incomplete fusion of the spinous process at S1, without clinical significance.  The March 2002 VA examiner entered an assessment of low back pain with an MRI documented disc herniation.   The examiner concluded that the Veteran's low back injury occurred after his service, and that there was no evidence, based on the history as reported, that he had sustained a disc herniation while in service, as he did not report having experienced radicular symptoms during service.  The examiner also stated that his current disc herniation did not correlate with the findings upon physical examination, as there were no findings of a S1 nerve root herniation.

At the time of the RO's final November 2008 decision, there was no clear evidence of treatment for low back symptoms during service, and no in-service diagnosis of a low back disability.  The earliest post-service medical evidence of low back complaints was in 1992, which was about three (3) years following separation from service in February 1898.  The only opinion of record addressing the nexus of the Veteran's low back disability to military service is the March 2002 VA examiner's opinion and it is against the claim.  As noted previously herein, in its final November 2008 rating action, the RO determined that new and material evidence had not been received to reopen the claim. 

The evidence, which was not of record at the time of the RO's November 2008 rating decision, and which is not duplicative, is "new" within the meaning of 38 C.F.R. § 3.156.  The Board finds, however, that the new evidence in this case is not material.  At the time of the RO's November 2008 decision, there was no medical evidence to specifically show the existence of low back symptoms or the existence of a low back disability during service, evidence of arthritis of the lumbar spine manifested to a compensable degree within a year of service discharge, or that any chronic low back disability is etiologically related to military service.  The submitted evidence does not remedy any of these defects.  To the extent that the submitted evidence includes additional records related to low back treatment, these are generally insufficient to reopen a claim for service connection.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  

Consideration has been given to the Veteran's assertions and testimony, however, these statements are essentially the same as they made when the claim was denied in November 2008.  These statements are therefore not new evidence.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a low back disability is not reopened.

ii) Hypertension 

The Board finds that the Veteran has submitted the new and material evidence needed to reopen his claim for service connection for hypertension.  The claim was originally considered and denied as being not "well grounded" in an August 2000 rating decision.  The claim was denied as "not well-grounded" on the basis that there were no subjective complaints or clinical findings of hypertension during service, or to a compensable degree within a year of service discharge.  The RO also found that the Veteran had failed to provide evidence that his hypertension was a result of his service-connected bilateral knee disabilities.  

In a March 2002 letter to the Veteran, the RO notified him that there had been a change in the law in November 2000, and that the Veterans Claims Assistance Act of 2000 (VCAA) resultantly required the RO to review claims that previously were denied as not "well-grounded."  He was then notified, in pertinent part, of the information and evidence necessary to grant his claim of entitlement to service connection for hypertension.  Further concerning this intervening change in law, if a denial or dismissal of a claim became final and binding from July 14, 1999, to November 9, 2000, and the claim was denied because it was not well-grounded, as occurred here, then VA must, upon request of the claimant or on its own motion, readjudicate the claim "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, Â§ 7(b)(1), (2) (2000); VAOPGCPREC 03-2001 (January 22, 2001).  The request to readjudicate, however, must have been timely received within two years of the enactment of the VCAA on November 9, 2000. Pub. L. No. 106-475, § 7(b)(3), (4).  

Accordingly, where the claims file reflects that the RO reconsidered on a de novo basis a claim under this provision of the VCAA, the action taken at that time was jurisdictionally appropriate and it would have been erroneous at the time to instead have treated the claim as one to reopen.  For finality purposes, the decision issued on readjudication replaced the previous determination that denied the claim as not well-grounded.  Here, despite having informed the Veteran of the VCAA, the RO did not readjudicate the claim on a de novo basis.  The Board notes that readjudication of the claim under the VCAA was not required since the August 2000 rating action, wherein the RO denied the claim for service connection for hypertension as not "well grounded" did not become final (italics added for emphasis) between July 14, 1999 and November 9, 2000.  Thus, new and material evidence is required to reopen this claim. 

The Veteran subsequently applied to reopen the claim for service connection for hypertension and in November 2008, the RO determined that new and material evidence had not been received to reopen the claim.  The November 2008 rating decision became a final and binding determination because no NOD or new and material evidence was submitted within one year of the date on which notice of the decision was issued in December 2008.  (Parenthetically, the Board notes the Veteran did not respond to a January 2009 VA letter and did provide any further clarification with respect to the specific issues that he disagreed with in the November 2008 rating action, thus, that determination became final.) 

At the time of the RO's November 2008 decision, the evidence included the Veteran's service treatment records, which contained an isolated elevated blood pressure reading of 148/96 during a November 1988 Medical Board Evaluation.  On a November 1988 Report of Medical History report, the Veteran denied having had high or low blood pressure. 

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1989 and 2006.  These reports reflect that when the Veteran was seen at a VA clinic in December 1989, he had a blood pressure reading of 150/98.  A diagnosis of reflux was entered at that time.  A February 2000 VA report problem list notes hypertension.  Subsequent VA reports reflect that the Veteran continued to seek treatment and management of his hypertension.  

The other pertinent evidence in this case, which was not of record at the time of the RO's November 2008 decision, and which is not duplicative, is "new" within the meaning of 38 C.F.R. § 3.156.  The Board finds, however, that the new evidence is not material.  At the time of the RO's November 2008 decision, there was no medical evidence to specifically show the existence of a diagnosis of hypertension in service or manifested to a compensable degree within a year of service discharge, or that any subsequently diagnosed hypertension had its onset during military service.  The submitted evidence does not remedy any of these defects.  To the extent that the submitted evidence includes additional records related to treatment and management of the Veteran's hypertension, these are generally insufficient to reopen a claim for service connection.  

The evidence received since the final November 2008 rating action does not include any competent evidence to show that the Veteran had hypertension during service, that hypertension the low back was manifest to a compensable degree within one year of separation of service, or that the Veteran's hypertension had its onset during military service or was caused by a service-connected disability.  In fact, the pertinent evidence added to the record is against the claim.  

In July 2015, VA examined the Veteran to determine the etiology of his hypertension.  The examiner noted the Veteran's isolated blood pressure reading during service in November 1988, and indicated that he had had been officially diagnosed with hypertension in approximately 1999.  The examiner opined that there was no documented evidence of hypertension during active duty or within several years of separation despite having one documented elevation during a Medical Board Evaluation examination.  According to the VA examiner, per review of medical literature, any isolated blood pressure increase could be transient and would need to be confirmed by multiple checks (ideally: three blood pressure checks on three different days).  The examiner noted that several blood pressure checks of the Veteran in the VA clinic/hospital within several years after separation were not indicative of hypertension. 

The July 2015 VA examiner noted that the according to the Veteran's family history, per his medical notes, his mother had known hypertension and his father had died of a heart attack in 1994.  In addition, it was noted that the Veteran had been in the obese category of body mass indexes for many years, that there was also a suggestion of substance abuse, and that these factors might have contributed to his hypertension.  (See July 2015 VA opinion).  Thus, the evidence received since the November 2008 final rating action while new is not material.  It is not material because it does not show an unestablished fact necessary to substantiate the claim (i.e., evidence that the Veteran's hypertension is related to his period of service or had its onset therein or was manifested to a compensable degree within a year of service discharge).  

Consideration has been given to the Veteran's assertions, however, these statements are essentially the same as they made when the claim was denied in November 2008.  These statements are, therefore, not new evidence.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for hypertension is not reopened.


ORDER

Service connection for a disability manifested by sleeping problems is denied. 

New and material not having been received, the claim for service connection for a low back disability is not reopened. 

New and material not having been received, the claim for service connection for hypertension is not reopened.


REMAND

Prior to further appellate review of the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected right knee disability, and headaches, as secondary to a psychiatric disorder, a remand is required to have the AOJ schedule the Veteran for a VA examination to determine the etiology of his psychiatric disability and its relationship to his service-connected right knee disability.  A Remand is also required to ensure compliance with the Court's Memorandum Decision on the 1151 and increased rating issues on appeal.  Finally, a remand is required to have the RO develop and adjudicate the issue of entitlement to a TDIU rating.  The Board will address the reasons for remand below. 

A) VA examinations

i) Acquired Psychiatric Disorder-

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to service-connected left and right knee disabilities.  There is only one opinion that addresses the secondary service connection component of the Veteran's claim.  A July 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) report, prepared by H.H-G., Ph. D., reflects that after having reviewed the Veteran's record, to include VA treatment records, and mental status evaluation of the Veteran, it was opined that his depressive disorder was caused, in part, by the service-connected right knee disability.  Dr. H.-G. supported her opinion with various medical journals and articles that were supportive of the relationship between medical and psychiatric difficulties.  The Board finds this opinion to be inadequate for evaluating the claim for service connection for an acquired psychiatric disorder as secondary to the service-connected right knee disability because no rationale was provided as to why the service-connected right knee disability more likely the cause of the Veteran's psychiatric disorder rather the non-service-connected disabilities.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In view of the deficiency of the July 2016 opinion, the Board finds that the Veteran should be afforded another examination with an opinion that addresses the etiology, notably the secondary service connection component theory of the claim for service connection for an acquired psychiatric disability.

The claim for service connection for headaches is intertwined with the claim for service connection for an acquired psychiatric disorder remanded herein; accordingly, it must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 18 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

ii) 1151 and Increased Rating Claims

The Court issued its Memorandum Decision vacating the Board's March 2015 decision on the 1151 and increased rating issues on two (2) grounds.  First, the Court found that the Board had failed in its duty to assist the Veteran because inadequate medical examinations were provided for his skin condition.  Second, the Board had rendered an inadequate statement of reasons or bases for its findings in regards to the Veteran's skin disability.  Specifically, the Court concluded that the Board had relied upon an inadequate May 2012 VA examination report, wherein the examiner had relied on an inaccurate premise, namely that the Veteran had been diagnosed with mild superficial skin cellulitis in 1998; the actual diagnosis was  dissecting cellulitis.  In addition, the Court found that the Board's opinion was inadequate because it had failed to address whether there was any connection between the Veteran's dissecting cellulitis that had resulted from the 1998 VA punch biopsies and the full range of chronic skin disorders that the Veteran  experienced on his face, neck, and chest, and lower extremities after 1998.  Thus, a new examination and medical opinion is required that addresses these deficiencies.

Regarding the increased rating claims for the service-connected left and right knees, in the Memorandum Decision, the Court concluded, in part, that the Board's determination that the July 2014 VA examination was adequate was clearly erroneous.  The Court noted that the examination did not appear to comply with Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995) and stated that the VA examiner's statement that "It is not feasible for me to render this opinion, as making this determination would require mere speculation and would be void of any objective observation" coupled with the examiner's inconsistent statements regarding the existence of flare-ups (the examiner had recorded the Veteran's complaints of pain during flare-ups, but then wrote "Not Applicable" in the portion of the report denoting flare-ups) is precisely the kind of ambiguous statement the Court had cautioned against in Jones (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  

The Board notes that VA examined the Veteran's knees most recently in May 2017.  (See May 2017 Knee/Lower Leg Disability Benefits Questionnaire (DBQ)).  In that report, the VA examiner noted that the Veteran reported having experienced flare-ups of both knees.  The VA examiner indicated that he was unable to express any opinion as to the functional loss of either knee during a flare-up because there was no objective evidence to permit him to do so without speculation because the Veteran was not being examined during a flare-up.  The May 2017 VA examiner did not provide any additional explanation as to why he could not estimate the Veteran's additional range of motion loss caused by flare-ups of the knees based on the Veteran's own reports. 

Recently, the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp, at 29.  Consequently, the May 2017 examination is inadequate for rating purposes as it does not provide the required information and fails to explain why the Veteran's reports of his flare-ups cannot be used to estimate the range of motion. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159, 3.327 (2017); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (an adequate orthopedic examination of the should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary).  

B. TDIU Claim- Finally, concerning the TDIU claim on appeal, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, a VA examiner opined in reports, prepared in May 2012 and March 2014, that the Veteran was unemployable, in part, because of his service-connected left and right knees, as well as his skin disorder.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA medical records not yet associated with the appellate record.

2. Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently diagnosed acquired psychiatric disorder.  The Veteran's electronic claims file must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his acquired psychiatric disability. 

Based on a review of the record, the VA examiner should render opinions as to each of the following:

i) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that any diagnosed acquired psychiatric disorder is proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability?  In formulating a response to the question, the VA examiner must comment on the a July 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) report, prepared by H.H-G., Ph.D., containing an opinion that the Veteran's depressive disorder was caused, in part, by the service-connected right knee disability.

For any aggravation found, the VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

ii) If the VA examiner determines that the Veteran does not have a acquired psychiatric disorder that has been caused or aggravated by a service-connected disability, he or she should provide a response to the following question:  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed acquired psychiatric disorder is etiologically related to military service or had its onset therein? 

iii) If and only if, the VA physician, or other qualified clinician determines that the Veteran's acquired psychiatric disorder is related to military service, should he or she provide the following opinions: 

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's headaches are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the acquired psychiatric disorder?  

In answering this question, the VA examiner is requested to comment on a December 2016 DBQ report, prepared by H.S., M.D., reflecting  that the Veteran's tension headaches and depression had their onset at the same time during his period of military service, and that it was well established that mental disorders caused and aggravated headaches.  For any aggravation found, the VA physician, or other qualified reviewing clinician, should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified, if possible, of aggravation beyond the baseline symptomatology.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his right and left knee disabilities.  The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted, and all findings reported in detail.
   
It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion of both knees.  The examiner, if feasible, should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination. 
   
Further, in accord with the requirements of 38 C.F.R. § 4.59 the knees should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted. 
   
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his right and left knee symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

4. Schedule the Veteran for an appropriate VA examination for his chronic skin disorder, if practicable with an appropriate medical professional other than the one who conducted the May 2012 examination.  After reviewing the pertinent evidence of record, eliciting a history from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:

(a) The Veteran's dissecting cellulitis (italics added for emphasis), diagnosed in 1998, was caused or aggravated by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, to include the November 1998 punch biopsies;

(b) If and only if the answer to (a) is affirmative, should the examiner opine as to whether the proximate cause of the dissecting cellulitis was (i) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or (ii) was the result of an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

c) If and only if the Veteran's dissecting cellulitis is found to have been an additional disability is found to have been the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or (ii) was the result of an event not reasonably foreseeable, should the examiner provide an opinion as to whether the dissecting cellulitis had caused or resulted in the development of any additional chronic disorders of the face; neck; chest, and lower extremities after 1998.

The examiner must provide the underlying reasons for any opinion provided. 

5. With respect to the TDIU claim, request that the Veteran provide additional information as to this matter and complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal must be addressed.  If the claims remain denied, an SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


